           Case 1:17-cv-04853-JSR Document 74 Filed 01/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                       X
                                                            :
                                                            :
SARAH PALIN                                                     No. 17 Civ. 4853 (JSR)
                                                            :
                               Plaintiff,                   :
                                                            :   ECF Case
                                                            :
                       -against-                            :
                                                            :   NOTICE OF ENTRY OF
                                                            :   APPEARANCE
THE NEW YORK TIMES COMPANY and JAMES                        :
BENNET,                                                     :
                               Defendant.                   :

-------------------------------------                       X

To the Clerk of this Court and all parties of record:

         PLEASE TAKE NOTICE, Thomas B. Sullivan, undersigned counsel with Ballard

Spahr LLP, hereby enters his appearance as counsel in this civil action on behalf of Defendant

James Bennet. Any and all further correspondence directed to James Bennet regarding this civil

action, and any pleadings or other filings, may be served on undersigned counsel at the address

below.


Dated: New York, New York                   Respectfully submitted,
       January 2, 2020
                                            BALLARD SPAHR LLP

                                            By: /s/ Thomas B. Sullivan
                                               Thomas B. Sullivan
                                            1675 Broadway, 19th Floor
                                            New York, NY 10019-5820
                                            Tel: (212) 850-6139
                                            Fax: (212) 223-1942
                                            sullivant@ballardspahr.com

                                            Counsel for Defendant James Bennet
